Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      27-AUG-2021
                                                      02:48 PM
                                                      Dkt. 9 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                BRIAN LEBON CALPIN, (HI Bar #7370),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 21-0098)

                   ORDER OF RECIPROCAL SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the July 10, 2021 petition for

 issuance of a reciprocal discipline notice upon Respondent Brian

 LeBon Calpin, filed by the Office of Disciplinary Counsel

 pursuant to Rule 2.15 of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), the lack of response from Respondent

 Calpin to this court’s July 20, 2021 Notice and Order, and the

 record in this matter, we find that, on May 7, 2020, Respondent

 Calpin was suspended in New Jersey for one year, for, in four

 different cases, neglecting client matters, lacking diligence,

 failing to keep a client reasonably informed of the status of the
representation, engaging in a conflict of interest with a client,

failing to promptly deliver client property to the client,

including upon termination of a representation, failing to

cooperate with disciplinary authorities, and engaging in

deceitful conduct, in violation of the New Jersey equivalents of

Rules 1.1, 1.3, 1.4(a)(3), 1.9(c)(1), 1.15(d), 1.16(d), 8.4(c)

and 8.4(g) of the Hawai#i Rules of Professional Conduct

(HRPC)(2014) and that subsequently, on June 25, 2020, Respondent

Calpin was indefinitely suspended by the New Jersey Supreme Court

until such time as he complied with a fee arbitration order and

paid a sanction to the New Jersey Disciplinary Oversight

Committee.   We conclude that a similar, reciprocal discipline is

warranted in this jurisdiction. Therefore,

          IT IS HEREBY ORDERED that Respondent Calpin’s license

to practice law in this jurisdiction is suspended for one year,

pursuant to RSCH Rules 2.3(a)(2) and 2.15(c), effective upon

entry of this order, notwithstanding RSCH Rule 2.16(c), in light

of Respondent Calpin’s current administrative suspension.

          IT IS FURTHER ORDERED that Respondent Calpin shall bear

any costs associated with these reciprocal disciplinary

proceedings, pursuant to RSCH Rule 2.3(c), upon approval of a

timely-submitted verified bill of costs by the Office of

Disciplinary Counsel.




                                 2
          IT IS FURTHER ORDERED that Respondent Calpin’s

reinstatement to practice in this jurisdiction is contingent upon

submission of proof of compliance with all of the subsequent

conditions imposed by the New Jersey Supreme Court for his

reinstatement in that jurisdiction, along with proof of his

reinstatement and good standing in New Jersey.

          DATED: Honolulu, Hawai#i, August 27, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                3